DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the preliminary claim’s amendment dated 3/13/2020.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “peripheral electronic component and a circuit structure” (in claim 4) and “wherein the peripheral electronic component and the circuit structure are located on a second surface of the circuit board body, the second surface is an end surface of the circuit board body that is away from the display screen.” (in claim 5) and “a motherboard and a board-to-board connector, a circuit board of the display screen assembly is electrically connected to the motherboard through the board-to-board connector.” (in claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, it is not clearly understood where exactly a “peripheral” electronic component is positioned.  Does the peripheral electronic component locates external of the display screen assembly?  The Examiner interprets “peripheral electronic component” = “electronic component”.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 4, 6-8, 10, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. U.S. 10,366,272 (hereinafter D1).
Regarding claim 1, D1 teaches a display screen assembly, comprising: 
a display screen (165; figure 3A), a shock- proof layer (193; figure 3A) and a flexible printed circuit board (160a + 166; figure 3A) sequentially laminated, wherein the flexible printed circuit board comprises a circuit board body (160a; figure 3A) and a bent portion (166; figure 3A) extending from the circuit board body (160a) toward the display screen (165), the bent portion (166) is electrically connected to the display screen; a fingerprint chip (180; figure 3A) is arranged on a first surface (top surface of 160a) of the circuit board body (160a), and the circuit board body is electrically connected to the fingerprint chip (180); the first surface is an end surface (see figure 3A) of the circuit board body (160a) that is facing the display screen; a through hole (space in which 180 is situated + 191; figure 3A) for accommodating the fingerprint chip (180) is arranged in the shock-proof layer at a position corresponding to the fingerprint chip.

Regarding claim 4, D1 also teaches the display screen assembly according to claim 1, further comprising a peripheral electronic component “column 9, lines 44-46; “touch driving module”) configured to enable a fingerprint identification function of the fingerprint chip, wherein the peripheral electronic component and a circuit structure (implied in “The touch driving module, for example, may be positioned in the flexible printed circuit board 160a, may be electrically connected to the touch sensor and the printed circuit board 210 through the flexible printed circuit board 160a) are arranged on the circuit board body (160a).  

Regarding claim 6, D1 also teaches the display screen assembly according to claim 1, wherein the fingerprint chip is electrically connected to the circuit board body by means of soldering (column 13, lines 8-9).

Regarding claim 7, D1 also teaches the display screen assembly according to claim 1, wherein the through hole is a rectangular (see figure 3A) through hole.  

Regarding claim 8, D1 also teaches a mobile terminal (300a; figure 3A), comprising a display screen cover plate (161; figure 3A) and the display screen 

Regarding claim 10, D1 teaches the mobile terminal according to claim 8, wherein the mobile terminal comprises a mobile phone, a tablet computer or an e-book reader (column 5, lines 1-12).  

Regarding claim 17, D1 also teaches the display screen assembly according to claim 4, wherein the through hole is a rectangular through hole (see figure 3A).  

Regarding claim 18, D1 also teaches the display screen assembly according to claim 5, wherein the through hole is a rectangular through hole (see figure 3A).  

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




11.	Claims 5, 9, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over D1.
Regarding claim 5, as mentioned above, D1 teaches the display screen assembly according to claim 4, comprising the peripheral electronic component and the circuit structure arranged on the circuit board body.
Even though, D1 does not specifically teach that said peripheral electronic component and the circuit structure are located on a second surface of the circuit board body, the second surface is an end surface of the circuit board body that is away from the display screen, however, it located on a second surface of the circuit board body, since it has been held that rearranging parts of an invention involved only routine skill in the art, to optimize connection/space effectiveness.  In re Japikse, 86 USPQ 70 (CCPA 1950).

Regarding claim 9, D1 also teaches the mobile terminal according to claim 8, wherein the mobile terminal further comprises a motherboard (210; figure 3A) and a circuit board (USB-C 221 inherently has a circuit board; figure 3A) of the display screen assembly is electrically connected to the motherboard (210).
Even though, D1 does not specifically teach a board-to-board connector, such that the circuit board of the display screen assembly is electrically connected to the motherboard through the board-to-board connector, however, the Examiner takes Official Notice that board-to-board connector(s) have been commonly known for establishing stable, firm and direct connection between two boards.


Regarding claim 13, D1 also teaches the display screen assembly according to claim 4, wherein the fingerprint chip (180; figure 3A of D1) is electrically connected to the circuit board body by means of soldering (alternatively shown in figure 3B and column 13, lines 8-9 of D1).  
Regarding claim 14, D1 also teaches the display screen assembly according to claim 5, wherein the fingerprint chip (180; figure 3A of D1) is electrically connected to the circuit board body by means of soldering (alternatively shown in figure 3B and column 13, lines 8-9 of D1).  


12.	Claims 2, 3, 11, 12, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Panchawagh et al. U.S. Pub. 2018/0373913 (hereinafter D2).
Regarding claims 2-3, as mentioned above, D1 teaches the display screen assembly according to claim 1.
the shock-proof layer is made of an elastic light-shielding material.  
D2, in the same field of endeavor, teaches a display screen assembly, which comprises a shock-proof layer (855; figure 8A; par [0094]), position underneath the display screen, being made of an elastic light-shielding material (par [0094]; “the light-blocking layer 855 may provide a mechanical function as a cushion for protecting the OLED display 865 from external forces.  In some implementations, the light-blocking layer 855 in the OLED display 865 may include a porous black foam”).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further use an elastic light-shielding material, such as foam, for the shock-proof layer of D1, as suggested by D2, to function as a light-blocking layer as well as a shock-proof layer.  

Regarding claim 11, D1 in view of D2 also teaches the display screen assembly according to claim 2, wherein the fingerprint chip (180; figure 3A of D1) is electrically connected to the circuit board body by means of soldering (alternatively shown in figure 3B and column 13, lines 8-9 of D1).  

Regarding claim 12, D1 in view of D2 also teaches the display screen assembly according to claim 3, wherein the fingerprint chip (180; figure 3A of D1) is electrically connected to the circuit board body by means of soldering (alternatively shown in figure 3B and column 13, lines 8-9 of D1).  

Regarding claim 16, D1 in view of D2 also teaches the display screen assembly according to claim 3, wherein the through hole (see figure 3A of D1) is a rectangular through hole.  

Regarding claim 19, D1 in view of D2 also teaches a mobile terminal, comprising a display screen cover plate (161; figure 3A) and the display screen assembly according to claim 2, wherein the display screen cover plate is snugly attached (see figure 3A; 165 and 161 are indirectly attached together) to the display screen (165; figure 3A of D1) of the display screen assembly.
  
Regarding claim 20, D1 in view of D2 also teaches a mobile terminal, comprising a display screen cover plate (161; figure 3A of D1) and the display screen assembly according to claim 3, wherein the display screen cover plate is 

				Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069.  The examiner can normally be reached on M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 


HUNG Q. DANG
Examiner
Art Unit 2835



/JAMES WU/           Primary Examiner, Art Unit 2841